Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-17 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires a carrier and metal material with ‘comparable’ etch rates.  This claim is found indefinite for two reasons.
First, it is unclear from the ‘comparable’ language what level of equality in etch rates is enough to meet the limitation.  It is unclear from the claim and specification as to whether values within 5% are ‘comparable’ or whether values within the same order of magnitude are ‘comparable’.
Second, the limitation of comparing ‘etch rates’ does not provide enough basis for one of ordinary skill in the art to determine how to compare etching rates.  Does the claim limitation allow, for example, comparison of the etch rate of a specific carrier material by liquid HCl to the etch rate of the metal by Ar plasma to meet the limitation?  Etching is a broad description of wet and dry [plasma/ion] processes and combinations thereof using a variety of materials to perform the etching under highly variable conditions.  Generally, comparison would be made between materials under the same specific etching conditions and etchant species.  It is unclear from the claims and specification what ‘etching’ process is being used to make the comparison.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Silva (US 20160209124).
As to claim 1, Da Silva discloses a unit comprising:
A porous carrier having a plurality of open cells (paragraph 6: porous foam with open structure; paragraph 57: open cell structure);
A metal material disposed in the porous carrier (paragraph 54: list of materials filled within the foam carrier including various metals and their compounds);
Dimensions of the porous carrier such that the surface tension of the metal film holds it in the porous carrier (paragraph 116: dimensions of openings from 0mm up and paragraph 117: pore sizes from the micron range and larger – inherently involving diameters that will hold liquids by surface tension).

As to the preamble of a ‘sputtering target’, this limitation is the intended use of the structure and does not actually provide any further structural limitations.  Therefore, it is within the disclosure of Da Silva as the other structural limitations recited are met.  It should also be noted Da Silva explicitly discloses its structure for use in “a broad spectrum of possibilities for advanced applications” and includes ‘electrode materials’.  A target is generally an electrode within a sputtering system.

	As to claim 2-3, Da Silva discloses metals with melting points under 1200 including aluminum, gallium and indium (paragraph 48 and 54: describing materials to fill foam matrix).
	As to claims 4-5, Da Silva discloses a porosity of over 90% (paragraph 147).
	As to claim 6, Da Silva discloses an open cell foam (paragraph 147).
	As to claim 7, Da Silva discloses the foam comprises graphite or titanium [refractory] foams (paragraph 58).
	As to claim 9 and 12, Da Silva discloses foams with three dimensional ‘interconnected structures’ and ‘torturous interconnected walls’ (paragraph 59).  This terminology is different than ‘weave’ and ‘stacked meshes’, but is structurally the same.
	As to claims 10 and 13, Da Silva discloses refractory metal (paragraph 58: titanium).
	As to claims 11 and 14, Da Silva discloses winding the porous structure into a cylindrical form (figure 4a: tube folded porous structure 104; paragraph 136-137).
	As to claim 15, Da Silva discloses porous material with higher melting point than the metal (paragraph 58: titanium porous material, paragraph 54: aluminum, indium, or gallium metal ‘filler’).
	As to claim 16 Da Silva discloses materials with overlapping etch rates depending on the etching conditions (paragraph 58: foam materials and paragraph 54: filler materials, including overlapping materials such as Al and Cu). 
	As to claim 17, Da Silva discloses a porosity of over 90% for the matrix(paragraph 147 - porosity values; paragraph 59: pores filled with active material [such as metals of paragraph 54] porosity is defined as the volume of pores - therefore the volume of the metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Da Silva.
As to claim 8, Da Silva discloses a foam [porous carrier] comprising metals including tungsten and graphite-containing metals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a graphite and tungsten containing foam, as disclosed by Da Silva to obtain the conductive matrix.  A foam mixture of graphite and tungsten would structurally contain graphite covered in tungsten throughout its structure, as well as tungsten covered in graphite.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794